Citation Nr: 1232408	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-44 597 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for left leg varicose veins with residual scars.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1978, and from April 1981 to February 1983.  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Clarification of the nature of the service-connected left leg varicose vein disability and the basis for the current 10 percent rating, as well as an examination are necessary for the reasons discussed below.  The Veteran's VA outpatient treatment records must be obtained and associated with the record.      

In a February 1979 rating decision, the RO granted service connection for the Veteran's left leg varicose veins, and assigned a 10 percent rating effective from November 10, 1978, noting chronic left leg pain.  Significantly, the evidence demonstrates that the Veteran's left leg varicose veins were surgically removed in 1976 during service.  

In subsequent rating decisions dated in September 1998 and June 2000, the RO continued the 10 percent rating, noting the Veteran's symptoms of swelling in the left medial calf, fatigue of the lower left leg, and numbness and tingling from the left medial calf to the ankle.  

In the September 2008 rating action on appeal, the RO continued the current 10 percent rating and denied an increase, noting that the evidence does not demonstrate any edema.  In the same decision, the RO granted a separate 10 percent disability rating for neuropathy, by analogy, of the left leg, noting its positive association with the service-connected left leg varicose veins.  

In the rating action on appeal, the RO noted the Veteran's complaints of pain associated with both the left leg varicose veins and neuropathy; however, such rating action raises questions as to the ratings assigned.  Given that the Veteran's varicose veins were surgically removed in 1976 and he does not have edema, the basis for the 10 percent rating assigned under 38 C.F.R. § 4.110, Diagnostic Code 7120 is unclear.   Notwithstanding, that rating is protected. 


Moreover, the most recent July 2012 QTC examination report notes that the Veteran had residual scars associated with his left leg varicose vein surgery; however, aside from the size of the scars, the examiner failed to provide pertinent  characteristics of such scars, which is required for rating purposes.  Accordingly, that examination is inadequate to rate the condition.  38 C.F.R. § 4.2 (2011).  

The most recent outpatient treatment record is dated in May 2010; however, in an August 2012 deferred rating decision, the RO noted that the Veteran's VA outpatient treatment records from Hampton VA Medical Center (VAMC) showed treatment for varicose veins.   VA must obtain any VAMC records from May 2010 to the present.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Hampton, Virginia.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current level of severity of his left leg varicose vein disability, to include any manifestations thereof, such as scars.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All tests deemed necessary must be performed.  

Based on examination findings and review of the record:  

The examiner must indicate the symptomatology attributable to the Veteran's service-connected left leg varicose vein disability.  The examiner must specify all manifestations related to such disability, to include detailed findings regarding the Veteran's left leg scars.  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


